Citation Nr: 1628474	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee. 

2.  Entitlement to a rating in excess of 20 percent for left knee instability.

3.  Entitlement to a compensable rating for left eye traumatic iritis.  

4.  Entitlement to service connection for a right eye disorder, to include as secondary to the service-connected left eye disability.

5.  Entitlement to service connection for a headache disorder, to include as secondary to the service-connected left eye disability.

6.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected left knee disability. 

7.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected left knee disability.

8.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fayetteville, North Carolina.  Jurisdiction was later transferred to the RO in North Little Rock, Arkansas.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  A transcript of the hearing has been associated with the file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The issues of entitlement to service connection for headache, hip, right knee, and low back disorders as well as a higher rating for left eye traumatic iritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written statement, received by VA on April 26, 2016, and prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to higher ratings for patellofemoral syndrome of the left knee, left knee instability, and entitlement to service connection for a right eye disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee have been met.  38 U.S.C.A. § 7105 (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the claim of entitlement to a rating in excess of 20 percent for left knee instability have been met.  38 U.S.C.A. § 7105 (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the claim of entitlement to service connection for a right eye disorder, to include as secondary to the service-connected left eye disability, have been met.  38 U.S.C.A. § 7105 (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, unless such withdrawal is made on the record during a hearing. Id.  

Here, in a written statement received by VA on April 26, 2016, the Veteran stated that he wished to withdraw his appeal with respect to the increased ratings for the left knee disability as well as the claim for service connection for the right eye.  He confirmed the same, on the record, during the April 2016 hearing before the Board. 

Therefore, as the Veteran has withdrawn his appeal regarding the issues of entitlement to higher ratings for the left knee disability as well as service connection for the right eye, there remains no allegation of errors of fact or law for appellate consideration with regard to such issues.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to these issues and they must be dismissed.


ORDER

The appeal regarding the issue of entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee is dismissed.

The appeal regarding the issue of entitlement to a rating in excess of 20 percent for left knee instability is dismissed.

The appeal regarding the issue of entitlement to service connection for a right eye disorder, to include as secondary to the service-connected left eye disability, is dismissed.


REMAND

Regarding the remaining claims on appeal, further development is required. 

With respect to the left eye increased rating claim, the Veteran reported that since his last eye examination in July 2010, his eyesight has worsened such that he no longer has any sight, or light perception, in the left eye.  He testified that his left eye sight, or lack thereof, has been this way for the last couple of years.  The July 2010 VA examination report revealed left eye vision to a measurable degree, suggesting that the Veteran's left eye was not limited to light perception only.  Thus, the Board finds that the evidence indicates worsening in the left eye since the last VA examination.  To ensure that the record includes sufficient medical evidence to properly evaluate the left eye disability, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

With respect to records, it appears that there are pertinent, outstanding VA treatment records regarding all of the claims on appeal.  In this regard, the Veteran testified that he moved to Arkansas in 2015 and was being treated at the VA medical center there for all of the disabilities presently on appeal and that his VA physician has indicated positive nexus opinions with respect to all of the claims for service connection.  None of the VA treatment records from the Central Arkansas medical system are of record.  These should be sought.  

Additionally, the most recent records from the Fayetteville, North Carolina VA medical system (where the Veteran was treated prior to the 2015 move) are dated in January 2013.   Any additional records generated prior to his 2015 move should be sought.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including records from the Fayetteville, North Carolina VA medical system dated since January 2013, and all records from the Central Arkansas medical system. 
 
2.  After associating any pertinent, outstanding records with the file, afford the Veteran a VA eye examination to determine the current severity of the left eye disability.  All necessary tests should be conducted.  

Following review of the file and any pertinent testing of the Veteran, the examiner should also answer the following: 

Is it at least as likely as not that any decrease in visual acuity or loss of light perception, is attributable to the service-connected left eye iritis in any way? If the loss of vision and/or light perception is not a manifestation of the iritis but rather is a separate disability, is it at least as likely as not caused or aggravated by the left eye iritis? The basis for the conclusions expressed should be fully explained.  

The examiner should also describe any functional loss pertaining to the service-connected left eye disability, including the effect on employment, and should document all objective evidence of those symptoms. 

3.  After the above development has been completed, undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


